Citation Nr: 1219689	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for higher ratings for the diabetic peripheral neuropathy affecting his upper and lower extremities.  At the time, he had a noncompensable (i.e., 0 percent) rating for each extremity, upper and lower.  In June 2005, after considering additional evidence, the RO issued another decision confirming the noncompensable rating.  In a more recent March 2006 decision, however, the RO increased the ratings for the peripheral neuropathy affecting the Veteran's lower extremities to 10 percent retroactively effective from July 16, 2004, the date of receipt of his claim.  He continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  He also continued to appeal for higher, i.e., compensable ratings for the peripheral neuropathy affecting his upper extremities. 

In an August 2008 decision, the Board granted higher, 10 percent, ratings for the peripheral neuropathy affecting the Veteran's upper extremities.  The Board then proceeded to remand the claims to the RO, via the Appeals Management Center (AMC), for further development and consideration - including especially obtaining records from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2011).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997). 

In implementing the Board's grant of higher 10 percent ratings for the peripheral neuropathy affecting the Veteran's upper extremities, the AMC issued a decision in September 2008 making this increase retroactively effective from July 16, 2004, the date of receipt of his claim.  But in a September 2009 Supplemental Statement of the Case (SSOC), the AMC denied ratings higher than 10 percent for both the upper and lower extremity peripheral neuropathy. 

In May 2010, the Board again remanded these claims to have the upper and lower extremity peripheral neuropathy reassessed because it had been quite some time since his last VA examination.  He received this reexamination in August 2010.  

The Board notes there is a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Specifically, in a March 2012 statement, the Veteran's representative alleges the peripheral neuropathy of the upper and lower extremities have resulted in the Veteran being unable to work for the past year.  His representative also asserts that being unable to work for the past year, in combination with only maintaining part-time employment for the past 10 years, arises to total unemployability.  


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from another remand, it is necessary to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the most recent VA treatment records associated with the Veteran's claims file are from July 2008, with a CT scan dated in October 2011.  Therefore, because the Veteran is asserting these disabilities have increased in severity, it stands to reason there may be additional treatment records, which must be obtained prior to adjudication of the claims.  See 38 C.F.R. § 3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of these additional records since generated within VA's healthcare system).

The Board also finds the Veteran needs to be reexamined to reassess the severity of his peripheral neuropathy of the upper and lower extremities.  While the Veteran's most recent examination was in August 2010, the Veteran's representative stated in the March 2012 Written Brief Presentation that the peripheral neuropathy of the upper and lower extremities has increased in severity since this last rating.  Specifically, the representative stated he had spoken to the Veteran and that the Veteran stated his disabilities had worsened since the last examination.  See Written Brief Presentation on page 2.  The Board finds this warrants a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

A medical opinion also is needed concerning whether the Veteran is unemployable on account of his service-connected disabilities, which are: peripheral neuropathy of the upper and lower right and left extremities, each separately rated as 10 percent disabling, and Type II diabetes mellitus, with very early retinopathy, rated as 20 percent disabling.  So his combined rating for these disabilities is 50 percent, when considering the bilateral factor associated with the peripheral neuropathy of the upper and lower extremities.  See 38 C.F.R. § 4.25.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

In this letter, ask the Veteran to inform VA whether he has received any treatment for his disabilities since July 2008, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these records.  If these requested records are unavailable, or the search for them otherwise yields negative results and it is determined that further attempts to obtain them would be futile, then this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Next schedule another VA compensation examination to reassess the severity of the peripheral neuropathy of the upper and lower extremities.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner must be sure to address the applicable rating criteria when evaluating these disabilities.  

3.  Schedule a VA compensation examination to reassess the severity of the diabetes.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner should address whether the Veteran's service-connected disabilities (Type II diabetes mellitus and upper and lower bilateral peripheral neuropathy) preclude the Veteran from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc.  

4.  Then readjudicate the claims for higher ratings for peripheral neuropathy of the upper and lower extremities and adjudicate the derivative claim for a TDIU in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

